UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from : Not applicable Commission file number 0-4454 INTERDYNECOMPANY (Exact name of registrant as specified in its charter) CALIFORNIA 95-2563023 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 26 Briarwood, Irvine, California (Address of principal executive offices) (Zip Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o As of January 31, 2011, there were 39,999,942 shares of Common Stock, no par value, issued and outstanding. Exhibit Index Page No.:None INTERDYNE COMPANY FORM 10-Q INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of December 31, 2010 and June 30, 2010 3 Statements of Operations for the Quarter and Six Months ended December 31, 2010 and December 31, 2009 4 Statements of Cash Flows for the Quarter and Six Months ended December 31, 2010 and December 31, 2009 5 Notes to Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Controls and Procedures 9 PART II.OTHER INFORMATION Item 6. Exhibits 10 Signatures 11 2 Table of Contents Part I. Financial Information Item 1. Financial Statements INTERDYNE COMPANY BALANCE SHEET 12/31/2010 6/30/2010 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Due from affiliate TOTAL CURRENT ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued professional fees $ $ Accrued management fees to related party Other accrued expenses TOTAL CURRENT LIABILITIES $ $ STOCKHOLDERS' EQUITY Common stock, no par value, 100,000,000 shares authorized, 40,000,000 shares issued and to be issued $ $ Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY $ $ TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 3 Table of Contents INTERDYNE COMPANY STATEMENTS OF OPERATIONS Quarter Ended Six Months Ended 12/31/2010 12/31/2009 12/31/2010 12/31/2009 (Unaudited) (Unaudited) (Unaudited) (Unaudited) INCOME Interest earned $ EXPENSES General and administrative Management Fees $ NET (LOSS)/PROFIT BEFORE TAXATION $ ) $ ) $ ) $ ) TAXATION 0 0 ) ) NET LOSS AFTER TAXATION $ ) $ ) $ ) $ ) NET LOSS PER SHARE $ ) $ ) $ ) $ ) 4 Table of Contents INTERDYNE COMPANY STATEMENTS OF CASH FLOWS 6 Months Ended 12/31/2010 12/31/2009 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash generated from/(used in) operating activities : Increase/decrease resulting from changes in : Due from affiliate ) Accrued expense Total adjustments NET CASH GENERATED/(USED) IN OPERATING ACTIVITIES CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ 5 Table of Contents INTERDYNECOMPANY NOTES TO FINANCIAL STATEMENTS Note 1.Interim Financial Statements The accompanying financial statements are unaudited, but in the opinion of the management of the Company, contain all adjustments, consisting of only normal recurring accruals, necessary to present fairly the financial position as of December 31, 2010 and the results of operations for the quarter and six months ended December 31, 2010 and 2009 and changes in cash flows for the six months ended December 31, 2010 and 2009.Certain information and footnote disclosures normally included in financial statements that have been prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although management of the Company believes that the disclosures contained in these financial statements are adequate to make the information presented therein not misleading.For further information, refer to the financial statements and footnotes thereto included in the Company's Annual Report in Form 10-K as of June 30, 2010, as filed with the Securities and Exchange Commission.The results of operations for the quarter ended December 31, 2010 are not necessarily indicative of the results of operations to be expected for the full fiscal year ending June 30, 2011. Note 2.Fair Value Measurements Determination of Fair Value At December 31, 2010, the Company applied fair value to all assets based on quoted market prices, where available. For financial instruments for which quotes from recent exchange transactions are not available, the Company determines fair value based on discounted cash flow analysis and comparison to similar instruments. Discounted cash flow analysis is dependent upon estimated future cash flows and the level of interest rates. Valuation adjustments may be made to ensure that financial instruments are recorded at fair value. The methods described above may produce a current fair value calculation that may not be indicative of net realizable value or reflective of future fair values. If readily determined market values became available or if actual performance were to vary appreciably from assumptions used, assumptions may need to be adjusted, which could result in material differences from the recorded carrying amounts. The Company believes its methods of determining fair value are appropriate and consistent with other market participants. However, the use of different methodologies or different assumptions to value certain financial instruments could result in a different estimate of fair value. Valuation Hierarchy FASB ASC 820 establishes a three-level valuation hierarchy for the use of fair value measurements based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date: Level 1.Inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. Level 1 assets and liabilities include debt and equity securities and derivative financial instruments actively traded on exchanges, as well as U.S. Treasury securities and U.S. Government and agency mortgage-backed securities that are actively traded in highly liquid over the counter markets. 6 Table of Contents Level 2.Observable inputs other than Level 1 prices such as quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, and inputs that are observable or can be corroborated, either directly or indirectly, for substantially the full term of the financial instrument. Level 2 assets and liabilities include debt instruments that are traded less frequently than exchange traded securities and derivative instruments whose model inputs are observable in the market or can be corroborated by market observable data. Examples in this category are certain variable and fixed rate non-agency mortgage-backed securities, corporate debt securities and derivative contracts. Level 3.Inputs to the valuation methodology are unobservable but significant to the fair value measurement. Examples in this category include interests in certain securitized financial assets, certain private equity investments, and derivative contracts that are highly structured or long-dated. Application of Valuation Hierarchy A financial instrument's categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The following is a description of the valuation methodologies used for instruments measured at fair value, as well as the general classification of such instruments pursuant to the valuation hierarchy. Due from Affiliate.Market prices are not available for the Company's loan due from an affiliate. As a result, the Company bases the fair value utilizing an internally-developed discounted cash flow model which includes assumptions regarding prepayment, the risk of default and the LIBOR forward interest rate curve. The loan due from the affiliate is carried at lower of cost or fair value and is classified within Level 3 of the valuation hierarchy. The following table presents the financial instruments carried at fair value as of December 31, 2010, by caption on the consolidated balance sheet and by FASB ASC 820 valuation hierarchy described above. Assets measured at fair value on a recurring and nonrecurring basis at December 31, 2010: Level 1 Level 2 Level 3 Total carrying value Nonrecurring: Loan held for sale - - $ $ Total assets at fair value $
